Exhibit 10.7



REVOLVING NOTE

Date:  December 8, 2005

Amount:  $5,000,000.00

Maturity Date:  March 8, 2006


Bank:

Borrower:

 

 

Bank of America, N.A.

Private Business, Inc.

Banking Center:

9010 Overlook Boulevard

 

Brentwood, TN  37027

Attn:  Brian Sallee

 

414 Union Street

 

Nashville, TN  37239

 

 

 

          FOR VALUE RECEIVED, the undersigned Borrower unconditionally promises
to pay to the order of Bank, its successors and assigns, without setoff, at
Bank’s offices identified above, or at any other place Bank designates, the
principal amount of Five Million and No/100 Dollars ($5,000,000.00), or so much
thereof as may be advanced from time to time, in immediately available funds,
together with interest computed daily on the outstanding principal balance at an
annual interest rate, and in accordance with the payment schedule, indicated
below. This Note is delivered pursuant to that Credit Agreement dated January
19, 2004, as amended by the First Amendment to Credit Agreement between
Borrower, Bank and the Guarantors (collectively, the “Credit Agreement”), the
First Amendment being executed contemporaneously herewith.  Capitalized terms
not defined herein shall have the meaning contained in the Credit Agreement.

          1.          Rate.  Interest shall accrue as set forth in the Credit
Agreement.

          Notwithstanding any provision of this Note, Bank does not intend to
charge and Borrower shall not be required to pay any amount of interest or other
charges that exceed the maximum permitted by applicable law. Any payment in
excess of that maximum amount will be refunded to Borrower or credited against
principal, at Bank’s option.

          2.          Accrual Method.  Unless otherwise indicated, interest at
the Rate set forth above will be calculated by the 365/360 day method (a daily
amount of interest is computed for a hypothetical year of 360 days; that amount
is multiplied by the actual number of days for which any principal is
outstanding hereunder).

          3.          Rate Change Date.  The Rate is a fluctuating index or base
rate, as described in the Credit Agreement, and will change each time and as of
the date that the index or base rate changes, as described in the Credit
Agreement.  In the event the index or fluctuating rate is discontinued, Bank
shall substitute an index determined by Bank to be comparable, in its sole
discretion.

          4.          Note Term and Payment Schedule.  Principal is due and
payable as set forth in the Credit Agreement. All outstanding principal plus
accrued and unpaid interest shall be due and payable on March 8, 2006 (the
“Maturity Date”).  Total or partial prepayments may be made at any time, subject
to any Breakage Costs as set forth in the Credit Agreement.  If an Event of
Default exists under the Credit Agreement, Bank may demand payment of the
balance outstanding under this Note in full immediately.




          All payments will be applied first to any expense or charge due under
this Note or any other documents executed in connection with this Note, then to
interest due and payable; and then to principal, or in such other order as Bank
determines, at its option.

          5.          Revolving Feature.  Except as limited in this Section and
in the Credit Agreement, Borrower may borrow, repay and reborrow under this Note
at any time, up to the principal amount of this Note, provided that Borrower is
not in default under this Note or any other Loan Document, and provided that the
borrowings hereunder do not exceed any applicable other borrowing limitations.
Bank shall incur no liability for refusing to advance funds based on its
determination that any conditions of future advances have not been met. Bank
records of the amounts borrowed from time to time shall be conclusive proof of
those borrowings.

          6.          Waivers, Consents and Covenants.  Borrower, and any
endorser or any other party to this Note (“Obligor”), jointly and severally: (a)
waive presentment, demand, protest, and any notice required to be given under
the law in connection with the delivery, acceptance, performance, default or
enforcement of this Note; (b) consent to all delays, extensions, renewals or
other modifications of this Note or the Loan Documents, or waivers of any
provisions of the Note or the Loan Documents, or Bank’s release or discharge of
any such party, or release, substitution or exchange of any security for the
payment of this Note, or Bank’s failure to act, or any indulgence shown by Bank
and agree that no such action, failure to act or failure to exercise any right
or remedy by Bank shall in any way affect the obligations of any such party or
be construed as a waiver by Bank of, or otherwise affect, any of Bank’s rights
under this Note, or under any of the Loan Documents; and (c) agree to pay, on
demand, all costs and expenses of collection or defense of this and/or the
enforcement or defense of Bank’s rights with respect to, or the administration,
supervision, preservation, or protection of, or realization upon, any property
securing payment hereof, including, without limitation, reasonable attorneys’
fees related to any suit, mediation or arbitration proceeding, out of court
payment agreement, trial, appeal, bankruptcy proceedings or other proceeding, in
such amount as may be determined reasonable by an arbitrator or court as
appropriate.

          7.          Delinquency Charge.  To the extent permitted by law, Bank
may impose a delinquency charge of up to four percent (4%) of any payment that
is more than fifteen days late.

          8.          Events of Default.  The following are events of default
under this Note: an Event of Default under the Credit Agreement.

          9.          Remedies upon Default.  Whenever there is an Event of
Default under this Note (a) the entire balance outstanding under this Note and
all other obligations of any Obligor to Bank shall, at the option of Bank,
become immediately due and payable and any obligation of Bank to permit further
borrowing under this Note shall immediately cease and terminate, and/or (b), to
the extent permitted by law, the rate of interest on the unpaid principal shall
be increased at Bank’s discretion up to the Default Rate. Imposition of a
Default Rate shall not extend the time for any payment on this Note. At Bank’s
option, any accrued and unpaid interest, fees or charges

-2-




may, for purposes of computing and accruing interest on a daily basis after the
due date of this Note or any installment thereof, be deemed to be a part of the
principal balance, and interest shall accrue on a daily compounded basis after
such date at the Default Rate provided in this Note until the entire outstanding
balance of principal and interest is paid in full. Whenever there is a default
under this Note, Bank is authorized at any time, at its option and without
notice or demand, to set off and charge against any deposit accounts of any
Obligor (and against any money, instruments, securities, documents, chattel
paper, credits, claims, demands, income and any other property, rights and
interests of any Obligor), which come into the possession or custody or under
the control of Bank or any of its agents, affiliates or correspondents, any and
all obligations due under this Note. Additionally, Bank shall have all rights
and remedies available under each of the Loan Documents, as well as all rights
and remedies available at law or in equity.

          10.          Non-Waiver.  Bank’s failure to exercise any option or any
other right under this Note is not a waiver of that right or option, and will
not bar Bank’s exercise of any options or rights at a later date. All rights and
remedies of Bank are cumulative and may be pursued singly, successively or
together, at Bank’s option. Bank’s acceptance of any partial payment is not a
waiver of any default or of any of Bank’s rights under this Note. Any waiver of
Bank’s rights and any modification of this Note must be in writing and duly
signed on behalf of Bank; any such waiver shall apply only to the specific
instance involved, and will not impair the rights of Bank or the obligations of
Borrower to Bank in any other respect or at any other time.

          11.          Applicable Law.  This Note and the rights and obligations
of Borrower and Bank shall be governed by and interpreted under the law of the
State of Tennessee.

          12.          Partial Invalidity.  The unenforceability or invalidity
of any provision of this Note shall not affect the enforceability or validity of
any other provision of this Note and the invalidity or unenforceability of any
provision of this Note to any person or circumstance shall not affect the
enforceability or validity of such provision to any other persons or
circumstances.

          13.          Binding Effect.  This Note shall be binding upon and
inure to the benefit of Borrower, Obligors and Bank and their respective
successors, assigns, heirs and personal representatives, but no obligations of
Borrower or Obligor hereunder can be assigned without prior written consent of
Bank.

          14.          Controlling Document.  To the extent that this Note
conflicts with or is in any way incompatible with any other document related
specifically to the loan evidenced by this Note, this Note shall control over
any other such document, and if this Note does not address an issue, then each
other such document shall control to the extent that it deals most specifically
with that issue.

          15.          Arbitration and Waiver of Jury Trial. 

                              (a)          This paragraph concerns the
resolution of any controversies or claims between the parties, whether arising
in contract, tort or by statute, including but not limited to controversies or
claims that arise out of or relate to: (i) this agreement (including any
renewals, extensions or modifications); or (ii) any document related to this
agreement (collectively a “Claim”).  For the purposes of this arbitration
provision only, the term “parties” shall include any parent corporation,
subsidiary or affiliate of the Bank involved in the servicing, management or
administration of any obligation described or evidenced by this agreement.

-3-




                              (b)          At the request of any party to this
agreement, any Claim shall be resolved by binding arbitration in accordance with
the Federal Arbitration Act (Title 9, U.S. Code) (the “Act”).  The Act will
apply even though this agreement provides that it is governed by the law of a
specified state.  The arbitration will take place on an individual basis without
resort to any form of class action.

                              (c)          Arbitration proceedings will be
determined in accordance with the Act, the then-current rules and procedures for
the arbitration of financial services disputes of the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this paragraph. 
In the event of any inconsistency, the terms of this paragraph shall control. 
If AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, any party to this
agreement may substitute another arbitration organization with similar
procedures to serve as the provider of arbitration.

                              (d)          The arbitration shall be administered
by AAA and conducted, unless otherwise required by law, in any U.S. state where
real or tangible personal property collateral for this credit is located or if
there is no such collateral, in the state specified in the governing law section
of this agreement.  All Claims shall be determined by one arbitrator; however,
if Claims exceed Five Million Dollars ($5,000,000), upon the request of any
party, the Claims shall be decided by three arbitrators.  All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days.  The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.

                              (e)          The arbitrator(s) will give effect to
statutes of limitation in determining any Claim and may dismiss the arbitration
on the basis that the Claim is barred. For purposes of the application of the
statute of limitations, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s).  The arbitrator(s) shall have the power to
award legal fees pursuant to the terms of this agreement.

                              (f)          This paragraph does not limit the
right of any party to: (i) exercise self-help remedies, such as but not limited
to, setoff; (ii) initiate judicial or non-judicial foreclosure against any real
or personal property collateral; (iii) exercise any judicial or power of sale
rights, or (iv) act in a court of law to obtain an interim remedy, such as but
not limited to, injunctive relief, writ of possession or appointment of a
receiver, or additional or supplementary remedies.

                              (g)          The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration.

-4-




                              (h)          By agreeing to binding arbitration,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury in respect of any Claim.  Furthermore, without intending in any way to
limit this agreement to arbitrate, to the extent any Claim is not arbitrated,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury in respect of such Claim.  This provision is a material inducement for
the parties entering into this agreement.

          16.          Renewal and Substitution.  This Revolving Note is given
in renewal of and in substitution for that certain Revolving Note, dated January
20, 2004, in the original principal amount of $6,000,000.  This Revolving Note
does not constitute payment or satisfaction of the original Revolving Note or of
the Term Note, dated January 20, 2004, but is given in renewal of and in
substitution for the Term Note, in the original principal amount of $5,000,000. 
This Revolving Note does not constitute payment or satisfaction of the
original Revolving Note, dated January 20, 2004, nor of the original Term Note,
dated January 20, 2004.  A portion of the proceeds of this Note are being used
to pay off the outstanding amount of the Term Note.

          Borrower represents to Bank that the proceeds of this loan are to be
used primarily for business, commercial or agricultural purposes. Borrower
acknowledges having read and understood, and agrees to be bound by, all terms
and conditions of this Note and hereby executes this Note under seal as of the
date here above written.

          NOTICE OF FINAL AGREEMENT. THIS WRITTEN PROMISSORY NOTE REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

PRIVATE BUSINESS, INC., a Tennessee corporation

 

 

 

 

 

 

 

By:

/s/ Henry M. Baroco

 

 

--------------------------------------------------------------------------------

 

Name:

Henry M. Baroco

 

Title:

CEO

-5-